                                                                                                                    Page I of8



                                                      NORTH CAROLINA
                                                     SAFETY ASSESSMENT

Case Namc:_++l-'A-'r"l<-¼'~".-.1-------                                           Case#: _ _,Date:
                                                                                  Date Rcporl Received:
                                                                                                                         5-1 2·1lo
County Name: -'<c,4_;bLIJ);.if':,<j~s,,;~,-----,"'q-
Social Worke

Children: --/---'-'.b-4-.j-1--11.,"'--''--;--,--'-;-.c-t,.,,-,rn'"'---::--\---4----le-7'cr,:-/l-l---;c/1:-----------
Carcgivers: __________,..-'=,,_,'-"~~~-                                                    (A_,f J



                                             SECTION I: SAFETY ASSESSMENT

Part A. Safety Factor Identification

Directions: TI1e following is a list of factors that may be associated with a child(ren) being in immediate danger of serious harm.
Identify the presence or absence of each by circling either "ycs 11 or 11 no 11 , if factor applies to any child in the household or to
a child to be returned to the household.      Note: The vulnerability of each child needs to be considered throughout the
assessment. Younger children and children with diminished mental or physical capacity or repeated victimization should be
considered more vulnerable. Complete based on most vulnerable child for each factor.

I,     Yes   ~ Caregiver's current behavior is violent or out of control. (Some examples of this may include the following.)
             \J D      Extreme physical or verbal, angry or hostile outbursts at child.
                     D Use of brutal or bizarre punishment (e.g., scalding with hot water, burning with cigarettes,
                        forced feeding).
                     D Domestic violence likely to have a negative impact on the child.
                     D Use of guns1 knives, orolher instruments in a violent way.
                     O Shakes or chokes baby or young child to stop a particular behavior.
                     O Behavior that seems out of touch with reality, fanatical, or bizarre.
                     D Behavior that seems to indicate a serious lack of self-control (e.g., reckless, unstable, raving, explosive).

2.     Yes   C\ Caregiver describes or acts toward child in predominantly negative terms or has extremely unrealistic
             /\J expectations. (Some examples ofthis may include the following.)
                     D Describes child as evil, stupid, ugly, or in some other demeaning or degrading manner.
                     D Curses and/or repeatedly puts child down.
                     D Scapegoats a particular child in the family.
                         :
                     □ Expects a child to perform or act in a way that is impossible or improbable for the child's age (e.g.,
                        babies and young children expected to be toilet trained or eat neatly, expected to care for younger
                        siblings, expected to stay alone).
                     D Child is seen by either parent as responsible for the pru:ent's problem.
                     O Uses sexualized language to describe child or in name calling (e.g., whore, slut, etc.).


3.                   Caregiver caused serious physical harm to the child or has made a plausible threat to cause serious physical
                     harm. (Some examples ofthis may include the following.)


                     O Caregiver caused serious non-accidental abuse or injury (e.g., fractures, poisoning, suffocating1 shoaling,
                        bums, severe bruises, welts, bite marks, choke marks, etc.).
                     D  An action, inaction, or threat which would result in serious harm (e.g., kill, starve, lock out or home,
                        etc.).
                     O Plans to retaliate against child for CPS assessment.
                     □· Caregiver has used torture or physical force which bears no resemblance to reasonable discipline, or
                        punishe~. child beyond the child's endurance.
                     D One or both pai-ents fear they will maltreat child and/or request placement.

DSS-5231 Revised 5/05
family Support and Child Welfare Services
     Case 1:18-cv-00096-MR-WCM Document 88-4 Filed 02/05/21 Page 1 of 5
                                                                                                                         Page 2 of 8


j
    4.    Yes ~ T h e family refuses access to the child, there is reason to believe that the family is about to nee, and/or the
                (U      child's whereabouts cannot be ascertained. (Some examples of this may include the following.)

                        D Family has previously fled in response to a CPS assessment.
                        D Family has removed child from a hospital against medical advice.
                        D • Family has history of keeping child at home, away from peers, school, or other outsiders for extended
                            periods.


                        Caregiver has not, or will not, provide supervision necessary   lo   protect child from potentially serious hann.
                        (Some examples ofthis may include the following.)

                        D Caregiver does not attend to child to such an extent that the need for care goes unnoticed or unmet (e.g.,
                          although caregiver -is present, child wanders outdoors alone, plays with dangerous objects, plays on
                          unprotected window ledge, has unsupervised access to uncovered pools, etc. or is exposed to other
                          serious hazards).
                        D Caregiver leaves child alone (time period varies with age and developmental stage).
                        D Caregiver makes inadequate and/or inappropriate babysitting or child care arrangements or demonstrates
                          veiy poor planning for child's care.
                        D Parent's whereabouts are unknown.

    6.    Yes   ff)     Caregiver is unwilling, or is unable, to meet the child's immediate needs for food, clothing, shelter, and/or
                IV      medical or mental health care. (Some examples of this may include the following.)

                        D No food provided or available to child, or child starved or deprived of food or drink for prolonged
                          periods,
                        D Child without minimally wann clothing in cold months.
                        D No housing or emergency sheller; child must or is forced to sleep in the street, car, etc.; housing is
                          unsafe, without heat, etc.
                        D Caregiver does not seek treatment for child's immediate and dangerous medical condition(s) or does not
                          follow prescribed treahnent for such condition(s).
                        D Child appears malnourished.
                        0 Child has exceptiOnal needs which parent cannot/will not meet.
                        D Child is suicidal and parent will not take protective action.
                        O Child shows effects of maltreatment, such as serious emotional symptoms and lack of behavior control or
                          serious physical symptoms.


    7.    Yes   rt:'\
                \V
                        Caregiver has previously maltreated a child and the severity of the maltreatment, or the care giver's response
                        to the previous incident(s), suggests that child safety may be an immediate concern.
                        (Some examples ofthis may include the following.)

                        D Previous maltreatment that was serious enough to cause or could have caused severe injury or harm.
                        D Caregiver has retaliated or threatened retribution against child for past incidents.
                        D Escalating pattern of maltreatment.
                        D Caregiver does not acknowledge or take responsibility for prior inflicted harm to the child or explains
                          incident(s) as justified.
                        D Both parents cannot/do not explain injuries and/ or conditions.


    8.    Yes   LJ      Child is fearful of caregiver(s), other family members, or other people living in or having access to the home.
                V       (Some examples of this may include the following.)

                        D Child cries, cowers, cringes, trembles, or O!herwise exhibits fear in the presence of certain individuals or
                          verbalizes such fear.



    DSS-5231 Revised 5/05
    family Support and Child Welfare Services
         Case 1:18-cv-00096-MR-WCM Document 88-4 Filed 02/05/21 Page 2 of 5
                                                                                                                    Page 3 of 8

                     D    Child exhibits severe anxiety (i.e., nightmares, insomnia) related to situation (s) associaled with a

                       person (s) in the home.
                     D Child has reasonable fears of retribution or retaliation from caregiver.


9.     Yest;;\ The child's physical living conditions are hazardous and immediately threatening. (Some examples of this
          (l)         may include the fa/lawing.)

                     D Leaking gas from stove or heating unit.
                     D Dangerous substances or objects stored in unlocked lower shelves or cabinets, under sink or in open.
                     D    Lack of water or utilities (heat, plumbing, and electricity) and no alternate provisions made or alternate
                       provisions are inappropriate (e.g., stove, unsafe space heaters for heat),
                     D Open/broken/missing windows.
                     D Exposed electrical wires.
                     D Excessive garbage or rotted or spoiled food which threatens health.
                     D Serious illness or significant injury has occurred due to living conditions and these conditions still exist
                       (e.g.) lead poisoning, rat bites).
                     D Evidence of human or animal waste throughout living quarters.
                     D Guns and other weapons are not locked .


IO.   . Yes   ~ Child sexual abuse is suspected and circumstances suggest that child safety may be an immediate concern.
              \\.)(Some examples of this may include /he following.)

                     0 Access by possible or confirmed perpetrator to child continues to exist
                     D It appears that caregiver or other person has committed rape, sodomy, or has had other sexual contact
                          with child.
                     D Caregiver or others have forced or encouraged child to engage in sexual performances or activities.

       Ye
               V
        1 s ~ Caregiver's drug or alcohol use seriously affects his/her ability to supervise, protect, or care for the child.

                     (An example of this may include the following.)

                          Caregiver has misused a dnig(s) or alcoholic beverage(s) to such an extent that control of his or her
                          actions is lost or significantly impaired. As a result, the caregiver is unable, or will likely be unable, to



                                                                                                      0
                          care for the child, has ha~ ~he child, or is likely to harm t h e ~

                                                    c::i\!Q          "C'r:1{)__.,._,_f.,..1_~-+-"--~-+------
     U
I ~ No               Other(specify):                       1

                     (Some example of this may mclude thefollowin)tr' -        -   6
                     Possible examples:
                      D Child's behavior likely to provoke caregiver to hann the child.
                     0 Unexplained injuries.
                     D Abuse or neglect related to child death1 or unexplained child death.         .
                    ~Serious allegations with significant discrepancies or contradictions by caregiver or between caregiver,
                    .6 ~nd collateral contacts.
                      D Caregiver refuses to cooperate or is evasive.
                      D Criminal behavior occurring in the presence of the child, or the child is forced to commil a crime(s) or
                        engage in criminal behavior.
                      D Caretaker(s) inappropriately disciplined child.
                      D Any mark, other than temporary redness of skin, lasting more than 24 hours as a result of discipline.

               IF SAFETY FACTORS 1-12 ARE CIRCLED "NO", GO TO SECTION 3: SAFETY DECISION.
                        When Safety Factors /-/2 are circled 'WO''t a safety response is not needed.

      THE ALLEGATIONS ALONE DO NOT CONSTITUTE THE NEED FOR A SAFETY RESPONSE



DSS-523 J Revised 5/05
Family Suppon and Child Welfare Services
      Case 1:18-cv-00096-MR-WCM Document 88-4 Filed 02/05/21 Page 3 of 5
                                                                                                                        Page 4 of8


      Part B. Safety Factor Description

      Directions: For all safety factors which are marked "yes," note the applicable safety factor number and then brieOy describe the
      specific individuals, behaviors, condilions, and/or circumstances associated with that particular safety factor.




 ~v)---\-,=\f\----11--M~"'--~~'P./-J.-J.H-ll½~-".'--½~~


 'jx\-rr-+.v+bl--lV-\M-l_u.~~~~~~
        ~ UJ '~Wt\ ~ +o
                                                    SECTION 2: SAFETY RESPONSE

      Directions: For each factor identified in Section I, consider the resources available in the family and the community that might
      help to keep the child safe. Check each response taken to protect the child and explain below.

             Yi..Use family resources, neighbors, or other individuals in the community as safety resources.
            ~ Use community agencies or services as safety resources.
            D 3. Have the alleged perpetrator leave the home, either voluntarily or in response to legal action.
            D 4. Have the non-maltreating caregiver move to a safe environment with the child.
                 D 5. Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Q 6.· The caregiver(s) places the child outside the home (in a safe arrangement). Note: include explanation below
                            regarding why responses 1-5 could not be used to keep the child(ren) safe, in the home.
                 O 7. Legal action may be taken to place the child(ren) outside the home. Note: include explanation below regarding
                                 why responses 1-5 could not be used to keep the child(ren) safe, in the home.

      Describe all safety interventions taken or immediately planned by you or anyone else, and explain how each intervention protects
      (or protected) each child. This plan is in effect until safety issues have been resolved or a service agreement has been jointly
      developed




fu   /~~~~~!A,~.i__µ_·t                                                                                                                  ~

                                                                                                            pu~


            Case 1:18-cv-00096-MR-WCM Document 88-4 Filed 02/05/21 Page 4 of 5
                                                                                                               Page 5 of 8


                                             SECTION 3: SAFETY DECISION

Directions: Identify your safoty decision by checking the appropriate line below. Check one line on!y. This decision should be
based on the assessment of all safety factors and any other information known about this case. If "B" or "C" is checked, Section
2 must be completed. "A" is to be checked only if no safety factors were indicated in Scc1ion I, Part A.

A.    Safe:     __ Timre are no children likely lo be in immediate danger of serious harm.

n.    Conditi~all'
      Safe:              Controlling safoty interventions have been implemented since the report was received, and those
                         interventions will adequately provide for the child's safety for the immediate future.

C.    Unsafe:                                                                       Remove child(ren)




                                                 SECTION 4: SIGNATl/RES        S lci                                         .     .   I Cf!
                                                                        K~~f=tpy
Parent/Caregiver              Date                                             Safety Resource               Date


Parent/Caregiver              Date                                              Safety Resource's Relationship to Child


        Social Worker                Date                                              Supervisor                    Date




DSS-523 I Revised 5/05
Family Suppon and Child Welfare Services

     Case 1:18-cv-00096-MR-WCM Document 88-4 Filed 02/05/21 Page 5 of 5
